Per Curiam.
This suit was brought to recover damages for personal injuries to the plaintiff Minnie Driscoll, and incidental damages to her husband Maurice Driscoll. At the time of the injuries sued for, on the 18th of January, 1926, the plaintiff Minnie Driscoll was a passenger in a jitney bus of the defendant the Public Service Transportation Company, which was being operated along Marshall street, at or near Third ■street, in the city of Elizabeth, when it collided with a trolley car of the defendant the Public Service Railway Companjr, causing the injuries to the plaintiff Minnie Driscoll. Negligence is charged against both companies. The jury so found. 'The trial resulted in a verdict in favor of the plaintiff Minnie Driscoll for $7,500, and for the plaintiff Maurice Driscoll for $1,500, against both defendants.
The defendants obtained a rule to show cause and write down seven reasons for a new trial. The first two reasons are objections to testimony. Three to six, exceptions to the *284charge. We find no error in these respects. Seven, the verdicts are excessive. This we think is so. The plaintiffs allege that the plaintiff Minnie Driscoll suffers from arthritis. This it seems to us has not been established by evidence to be due to the accident. She had no fractures or bone injury. The verdict of the plaintiff Minnie Driscoll should be reduced to $4,000 and the verdict of the plaintiff Maurice should be reduced to $1,000.
If the plaintiffs will remit the excess, the verdicts may stand for those amounts, otherwise, the rule to show cause will be made absolute.